                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION



CHRISTOPHER JOSEPH KOEPKE,


                   Plaintiff,

vs.

                                               Case No. 3:19-cv-924-J-39JBT
JACKSONVILLE SHERIFF’S DEPARTMENT
AND MIKE WILLIAMS, SHERIFF,

                   Defendants.


                                       ORDER

                                  I.    Status

      Plaintiff Christopher Joseph Koepke, a pretrial detainee of

the Pre-Trial Detention Facility (PTDF), is proceeding pro se on

a Complaint (Complaint) (Doc. 2) pursuant to 42 U.S.C. § 1983.             He

names the Jacksonville Sheriff’s Department and Mike Williams,

Sheriff,   as    the   Defendants.       Plaintiff   seeks   $500,000.00   in

damages, against the Defendants, jointly and severally, alleging

(1) he has been denied a kosher meal option in violation of the

Religious Land Use and Institutionalized Persons Act (RLUIPA) and

his   First     Amendment   and   Fourteenth     Amendment   constitutional

rights; and (2) he is being over-charged for inmate canteen items

in violation of Fla. Stat. 951.23(9)(a)-(e).



                                         1
     As relief, Plaintiff asks “for damages for a sum within the

jurisdictional    limits    of    this       court,     to   wit:   $500,000.00.”

Complaint at 1.      He also seeks costs of the litigation.               Id.

     Defendant City of Jacksonville’s [“Defendant, Jacksonville

Sheriff   [sic]   Department;      Mike      Williams,       Sheriff”]   Motion    to

Dismiss (Motion) (Doc. 3) is pending before the Court.1 In support,

Defendants   filed    a   Memorandum         of   Law   (Memorandum)     (Doc.    5).

Plaintiff responded by filing his Response to Defendants’ Motion

to Dismiss (Response) (Doc. 19) and a Memorandum of Law in Support

of Response (Doc. 20).

                                 II.   The Complaint

     Plaintiff alleges he is a pretrial detainee at the PTDF.

Complaint at 1.      He further alleges, Defendant Sheriff Williams,

“in the guise of Chaplain Thomas,” denied Plaintiff his right to

practice his religion by denying him the kosher meal option.                      Id.

at 2.     Plaintiff states he has “taken a religious vow to eat

kosher[,]” and is denied his ability to comply with this vow “due

to a cost reduction policy.”              Id.      He states that during his

interview with the PTDF Chaplain, Plaintiff was told that although

the Chaplain heard some sincerity, the Chaplain was not sure if it




     1
      In this opinion, the Court references the document and page
numbers designated by the electronic filing system.



                                         2
was enough to meet the sincerity test.                     Id.       Plaintiff alleges

that although kosher meals are offered at the PTDF, the Chaplain’s

office    restricts      the   distribution         of   kosher        meals     to    those

religions recognized as kosher compatible.                   Id.

       Plaintiff also alleges he has been over-charged for items in

the inmate canteen, in contradiction of Fla. Stat. § 951.23(9)(a)-

(e).     Complaint at 3.       He states that canteen prices exceed fair

market    value   for    comparable      products        sold     in    the     community,

Jacksonville, Florida.          Id. at 3-4.

                           III.       Motion to Dismiss

       "To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to 'state a claim to

relief that is plausible on its face.'"                    Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 570 (2007)).          "A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the

reasonable    inference        that    the       defendant      is     liable       for    the

misconduct alleged."           Id. (citing Twombly, 550 U.S. at 556).

"[T]he    tenet   that    a    court     must     accept     as      true     all     of   the

allegations contained in a complaint is inapplicable to legal

conclusions.      Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice."

Id. (citing Twombly, 550 U.S. at 555).



                                             3
       For its review, the Court accepts the facts in the Complaint

as   true       and    views   them   in   the   light   most   favorable   to   the

Plaintiff.2           In order to survive a motion to dismiss under Federal

Rule of Civil Procedure 12(b)(6), however, “the allegations must

state a claim for relief that is plausible, not merely possible.”

Gill       v.   Judd,    941   F.3d   504,   511   (11th   Cir.   2019)   (citation

omitted).

                            IV.   The Law and Conclusions

       In its review, the Court will liberally construe Plaintiff's

pro se Complaint.              In order to state a claim under 42 U.S.C. §

1983, a plaintiff must allege that (1) the defendant deprived him

of a right secured under the United States Constitution or federal

law, and (2) such deprivation occurred under color of state law.

Salvato v. Miley, 790 F.3d 1286, 1295 (11th Cir. 2015); Bingham v.

Thomas, 654 F.3d 1171, 1175 (11th Cir. 2011) (per curiam) (citation

omitted); Richardson v. Johnson, 598 F.3d 734, 737 (11th Cir. 2010)

(per curiam) (citations omitted).




       2
      In considering the motion, the Court must accept all factual
allegations in the Complaint as true, consider the allegations in
the light most favorable to the plaintiff, and accept all
reasonable inferences that can be drawn from such allegations.
Miljkovic v. Shafritz and Dinkin, P.A., 791 F.3d 1291, 1297 (11th
Cir. 2015) (quotations and citations omitted).       As such, the
recited facts are drawn from the Complaint and may differ from
those that ultimately can be proved.


                                             4
                 A.    Sua Sponte Dismissal of Defendant

     Plaintiff names Duval County Sheriff’s Office as a Defendant.

In the State of Florida, the constitutional county officer of

Sheriff is the legal entity against which such claims may be made.

The Duval County Sheriff’s Office “is not a legal entity and,

therefore, is not subject to suit or liability under section 1983.”

Dean v. Barber, 951 F.2d 1210, 1214 (11th Cir. 1992).        See Sandra

E. v. Lee Cty. Sheriff’s Office, No. 2:10-cv-491-FtM-29DNF, 2011

WL 397649, at *1 (M.D. Fla. Feb. 2, 2011) (a Sheriff’s Office in

not an entity capable of being sued).      Therefore, the Court sua

sponte dismisses Defendant Duval County Sheriff’s Office from this

action as it is not a legal entity subject to suit.     As such, the

Court will address the Complaint against Mike Williams, Sheriff,

the remaining Defendant.

               B.     Sua Sponte Dismissal of RLUIPA Claim

     RLUIPA does not create a private right of action for monetary

damages against a state.      Sossaman v. Texas, 563 U.S. 277, 288

(2011) (“it does not include suits for damages against a State”).

Indeed,

               These plausible arguments demonstrate
          that the phrase “appropriate relief” in RLUIPA
          is not so free from ambiguity that we may
          conclude that the States, by receiving federal
          funds, have unequivocally expressed intent to
          waive their sovereign immunity to suits for
          damages. Strictly construing that phrase in



                                   5
             favor of the sovereign—as we must, see Lane,3
             518 U.S., at 192, 116 S. Ct. 2092—we conclude
             that it does not include suits for damages
             against a State.

Sossamon, 563 U.S. at 288.

     Here, Plaintiff is not suing the state.            He is suing a county

Sheriff for compensatory damages.            Plaintiff does not explicitly

state whether he is suing Mike Williams, Sheriff, in his individual

or official capacity. “Inmates may bring RLUIPA claims for nominal

damages     (but   not   compensatory       or   punitive   damages)   against

defendants in their official capacities.”             Hathcock v. Cohen, 287

F. App’x 793, 798 n.6 (11th Cir. 2008) (per curiam) (citation

omitted).     Assuming arguendo Plaintiff is suing Defendant Sheriff

Mike Williams in his official capacity, Plaintiff does not seek

nominal damages, which generally do not exceed one dollar, in his

Complaint.     Indeed, Plaintiff requests a large sum of monetary

damages, to wit: $500,000.00.       Therefore, Plaintiff may not bring

his claim for compensatory damages against Defendant Sheriff Mike

Williams in his official capacity.

     Assuming arguendo Plaintiff is suing Defendant Sheriff Mike

Williams in his individual capacity in this Complaint, individual

capacity RLUIPA claims are not cognizable.             In fact, RLUIPA does




     3
         Lane v. Pena, 518 U.S. 187 (1996).



                                        6
not create a private right of action for monetary damages against

a sheriff in his individual capacity.       Hathcock, 287 F. App’x at

798; Muhammad v. Davis, No. 3:10-cv-705-J-37JRK, 2013 WL 764761,

at *4 (M.D. Fla. Feb. 28, 2013) (not reported in F.Supp.2d).

Therefore, Plaintiff may not bring a claim for monetary damages

against Sheriff Mike Williams in his individual capacity pursuant

to RLUIPA because “RLUIPA does not authorize individual-capacity

suits.”    Shabazz v. Morales, No. 2:17-cv-648-FtM-29NPM, 2019 WL

4737585, at *3 (M.D. Fla. Sept. 27, 2019) (citation omitted).

            C.     Unavailability of Compensatory Damages

     Plaintiff seeks compensatory damages: “damages for a sum

within    the    jurisdictional   limits   of   this   court,   to   wit:

$500,000.00.”4     Complaint at 1.   Pursuant to 42 U.S.C. § 1997e(e),

the Prison Litigation Reform Act (PLRA) precludes Plaintiff from

recovering compensatory (and punitive) damages because he has

failed to allege any physical injury.5      Al-Amin v. Smith, 637 F.3d


     4
      A request for a large sum of money does not constitute a
request for nominal damages, of which $1.00 is the norm, “as
nominal damages implies a mere token or trifling.” Williams v.
Langfor, No. 2:13-cv-315-J-FtM-38CM, 2015 WL 163226, at *7 (M.D.
Fla. Jan. 12, 2015) (not reported in F.Supp.3d). Plaintiff clearly
does not seek a mere token or trifling as he asks for $500,000.00
in damages.
     5
       The PLRA applies to Plaintiff, a pre-trial detainee.
Kingsley v. Hendrickson, 135 S. Ct. 2466, 2476 (2015) (the PLRA
“applies to both pretrial detainees and convicted prisoners”).



                                     7
1192 (11th Cir. 2011).           See Motion at 4-6.         Plaintiff has alleged

no physical injury whatsoever.

       Even a liberal construction of Plaintiff's Complaint does not

support a contention that he is seeking nominal damages.6                    Honors

v. Judd, No. 8:10-cv-22-T-33AEP, 2011 WL 3498287, at *6 (M.D. Fla.

Aug. 10, 2011) (not reported in F.Supp.2d) (noting that in Hughes

v. Lott, 350 F.3d 1157 (11th Cir. 2003), the Eleventh Circuit held

that 1997e(e) does not bar suits by prisoners if they have not

alleged a physical injury if they seek nominal damages, but finding

that "Honors claim does not fall within that narrow exception as

he is seeking, among other things, an award of punitive and

compensatory             damages");      McCiskill         v.   Thompson,        No.

3:10cv211/MCR/MD, 2010 WL 4483408, at *3 n.4 (N.D. Fla. Sept. 22,

2010)       (not   reported    in     F.Supp.2d)    (holding    that   the   narrow

exception in Hughes v. Lott with regard to a nominal damages claim

does       not   apply    because   McCiskill      seeks   punitive    damages   and

attorneys' fees, not nominal damages), report and recommendation

adopted by 2010 WL 4457182 (N.D. Fla. Oct. 29, 2010).

       As noted by the Defendant, although a claim for nominal

damages is permissible under 42 U.S.C. § 1997e(e), Plaintiff has




       6
      Even if this Court were to construe the Complaint as seeking
nominal damages, Plaintiff has failed to state a First Amendment
claim. This matter will be addressed hereafter.


                                           8
requested $500,000.00 in compensatory damages, omits any request

for injunctive relief, and fails to allege any injury.                   See

Memorandum at 6.      Thus, Plaintiff's case does not fall within the

narrow   exception.      Moreover,    Plaintiff's   Complaint   cannot    be

liberally construed as requesting nominal damages. Honors v. Judd,

2011 WL 3498287, at *6 n.2.          See Pearson v. Gomez, No. 3:19-cv-

944-J-39JBT, 2019 WL 5596307, *3 (M.D. Fla. Oct. 30 2019) (finding

even under a liberal interpretation, a request for a large sum of

damages could not be construed as a request for nominal damages,

which generally do not exceed one dollar).

     Accordingly, the Motion will be granted in this respect.

Plaintiff's failure to satisfy the physical injury requirement

means Plaintiff's claim for compensatory damages may not proceed.

Al-Amin, 637 F.3d at 1199 (finding dismissal of a punitive damages

claim appropriate if a plaintiff fails to meet '1997e(e)'s physical

injury requirement).       Also, the Eleventh Circuit's decision in

Hughes v. Lott is inapplicable as Plaintiff's complaint cannot be

liberally construed to include a request for nominal damages.

Here, Plaintiff is bringing a federal civil action claiming a

denial of federal constitutional rights, he is a detainee, and his

alleged injuries occurred while he was in custody.          Plaintiff is

seeking a large sum of money in compensatory damages, and he is

clearly not seeking a trifling or token sum of money. Furthermore,



                                      9
Plaintiff did not suffer any physical injury as a result of the

alleged actions of the Defendants.          Therefore, because Plaintiff

is actually seeking damages for mental or emotional injuries, his

action is barred by ' 1997e(e) as long as he remains incarcerated.

                       D.   Failure to State a Claim

      The Defendant urges this Court to find Plaintiff has failed

to state a claim because his sole allegation is he is entitled to

a kosher meal option because he has taken a religious vow to eat

a kosher diet.    Memorandum at 3.    The Defendant contends Plaintiff

fails to allege a valid free exercise claim under the First

Amendment because he has failed to make any allegation that he

holds a sincerely held religious belief, and that Sheriff Williams

has established a policy or made come concerted effort that impacts

a sincerely held religious belief.

     At most, Plaintiff states he has taken “a religious vow” to

eat kosher, and he has been denied the ability to keep this vow

“due to a cost reduction policy.”         Complaint at 2.   Plaintiff does

not identify the cost reduction policy and does not explain how it

has impacted a sincerely held religious belief. Instead, Plaintiff

states kosher meals are offered to inmates of the PTDF, but the

Chaplain found Plaintiff was not sincere.         Complaint at 2.

     Of import,




                                     10
                “To plead a valid free exercise claim,
           [Plaintiff] must allege that the government
           has   impermissibly  burdened   one   of   his
           ‘sincerely held religious beliefs.’” Watts v.
           Florida Intern. University, 495 F.3d 1289,
           1294 (11th Cir. 2007) (quoting Frazee v. Ill.
           Dep't of Employment Sec., 489 U.S. 829, 834
           (1989)). “A [prison] should accommodate an
           inmate's   religious  dietary   restrictions,
           subject    to   budgetary   and     logistical
           limitations, but only when the belief is
           ‘truly held.’” Hathcock v. Cohen, 287 Fed.
           Appx. 793, 801 (11th Cir. 2008) (per curiam)
           (not selected for publication in the Federal
           Reporter) (quoting Martinelli v. Dugger, 817
           F.2d 1499, 1504-06, 1508 (11th Cir. 1987)).

Gardner v. Riska, No. 3:09-CV-482-J-32MCR, 2010 WL 11506602, at *3

(M.D. Fla. Dec. 27, 2010) (not reported in Fed. Supp.), aff'd, 444

F. App’x 353 (11th Cir. 2011).

      Plaintiff fails to identify a religion and does not assert

that a kosher diet is a sincerely held tenet of his religion.          All

that he provides is that he has taken a vow to eat kosher meals.

He does not assert that this vow is a sincerely held tenet of a

particular faith.    See Walker v. Iske, No. 8:12-cv-1539-T-30AEP,

2012 WL 5341380, at *1 (M.D. Fla. Oct. 29, 2012) (not reported in

F.Supp.2d) (the plaintiff raised a First Amendment claim alleging

he is a Muslim, adheres to all tenets of his faith, and sincerely

believes he must keep the diet mandated by the Holy Qur’an, but

the   district   court   found   the    allegations   of   the   complaint

concerning a denial of his right to exercise his religion were




                                   11
conclusory and lacking in specific facts to support a plausible

claim).

     Here,   Plaintiff     has   not   adequately   alleged   that    Sheriff

Williams has impermissibly burdened one of Plaintiff’s sincerely

held religious beliefs.       Plaintiff fails to identify the religion

and fails to identify the tenet of the religion.                 Indeed, he

utterly fails to set forth any allegations that a kosher diet is

a sincerely held tenet of his faith.           He merely alleges he has

taken a vow to eat kosher.

     The Court liberally construes Plaintiff’s Complaint, as it

must, but finds the Motion is due to be granted.              Plaintiff has

not alleged facts sufficient to show a plausible claim for a

violation of a right to free exercise of religion under the First

Amendment.      Plaintiff’s threadbare allegations are simply not

enough to present a plausible First Amendment claim.           As such, the

Motion will be granted.

                      E.    Violation of State Law

     In   the    Complaint,      Plaintiff    claims   Sheriff       Williams

overcharges inmates for canteen items sold at the PTDF in violation

of Fla. Stat. § 951.23.       It is clear, review of any pendent state

law claim is undertaken and “only appropriate upon exercise of

this court’s supplemental jurisdiction.”            Turner v. Price, No.

2:19-CV-587-WKW, 2019 WL 4732047, at *3 (M.D. Ala. Aug. 30, 2019),



                                       12
report and recommendation adopted by 2019 WL 4727907 (M.D. Ala.

Sept. 26, 2019).   Indeed,

          Two factors determine whether state law claims
          lacking an independent federal jurisdictional
          basis can be heard in federal court with a
          federal claim over which the court has
          jurisdiction.     To     exercise      pendent
          jurisdiction [or what is now identified as
          supplemental jurisdiction] over state law
          claims not otherwise cognizable in federal
          court, “the court must have jurisdiction over
          a substantial federal claim and the federal
          and state claims must derive from a ‘common
          nucleus of operative fact.’” Jackson v.
          Stinchcomb, 635 F.2d 462, 470 (5th Cir. 1981)
          (quoting United Mine Workers v. Gibbs, 383
          U.S. 715, 86 S. Ct. 1130, 16 L.Ed.2d 218
          (1966)). See generally C. Wright, A. Miller &
          E. Cooper, Federal Practice and Procedure:
          Jurisdiction § 3567 pp. 443-47 (1975).

     L.A. Draper and Son v. Wheelabrator Frye, Inc., 735 F.2d 414,
     427 (11th Cir. 1984).

Turner v. Price, 2019 WL 4732047, at *3.

     This Court will decline to exercise supplemental jurisdiction

of this claim, assuming a private cause of action exists, because

no substantial constitutional claim remains.7   Also of import, the




     7
      The Defendant contends the statute in question does not
provide for a private cause of action, Memorandum at 7, but the
Court need not reach this issue because the Court declines to
exercise supplemental jurisdiction over this state law claim that
does not arise out of a common nucleus of operative fact.
Alternatively, assuming a common nucleus of operative fact exists,
the Court, in its exercise of discretion, declines to exercise
jurisdiction over the state law claim because there is no
substantial federal claim.


                                13
claim concerning overcharging inmates for canteen is unrelated to

the free exercise claim and does not arise out of a common nucleus

of operative fact.      See Giarolo v. Goodwill Industries of Central

Fla., Inc., No. 6:14-cv-846-Orl-31KRS, 2014 WL 3822960, at *2 (M.D.

Fla. July 18, 2014) (not reported in F.Supp.3d) (“This Court has

the power to exercise supplemental jurisdiction over all state law

claims that are so related to claims that are within the Court’s

original jurisdiction that they form part of the same case or

controversy     under     Article    III     of    the       United    States

Constitution.”), report and recommendation adopted by 2014 WL

3827527 (M.D. Fla. Aug. 4, 2014).          The Court, in its discretion,

declines to exercise supplemental jurisdiction over the state law

claim.

     Therefore, it is now

     ORDERED:

     1.   The   Court     sua   sponte     dismisses   the     Duval   County

Sheriff’s Office as a Defendant, and Plaintiff’s claims against

the Duval County Sheriff’s Office are dismissed.

     2.   The Court sua sponte dismisses the RLUIPA claim against

Defendant Mike Williams, Sheriff.

     3.   Defendant City of Jacksonville’s Motion to Dismiss (Doc.

3) is GRANTED to the extent stated in this Order, and Plaintiff's




                                    14
claims against the Defendant Jacksonville Sheriff’s Department and

Mike Williams, Sheriff, are DISMISSED.

     4.   The Court declines to exercise pendent jurisdiction over

the state law claim and dismisses the claim that Sheriff Williams

overcharges inmates for canteen in violation of state law.

     5.   The Clerk shall enter judgment dismissing the case and

terminating any pending motions.

     6.   The Clerk shall close the case.

     DONE AND ORDERED at Jacksonville, Florida, this 6th day of

March, 2020.




sa 3/4
c:
Christopher Joseph Koepke
Counsel of Record




                                15
